THE LAW OFFICE OF CONRAD C. LYSIAK, P.S. 601 West First Avenue, Suite 903 Spokane, Washington 99201 (509) 624-1475 FAX: (509) 747-1770 EMAIL: cclysiak@lysiaklaw.com March 28, 2014 Mr. John Reynolds Assistant Director Securities and Exchange Commission treet, NE Washington, D.C.20549 RE: Hunt Mining Corp. (the “Company”) Amendment No. 3 to Form S-1 SEC File No. 333-182072 In response to your comment letter dated January 14, 2013, please be advised as follows: General 1. Washington State has laws that prohibit disposition of assets to the extent that there are not sufficient unencumbered assets to pay creditors should the company be liquidated.Currently, after the spin-off of the shares of Hunt Mining to shareholders of Hunt Mountain, there will be sufficient unencumbered assets of Hunt Mountain to pay all creditors of Hunt Mountain Corp. 2. The Company is foreign issuer and the Company has advised me that more than 50% of its common stock is owned by non-US residents. Risk Factors 3. The explanation requested has been provided. Selling Stockholders 4. The explanation has been provided. 5. The number of distributes has been provided. Mr. John Reynolds Assistant Director RE: Hunt Mining Corp. (the “Company”) Amendment No. 3 to Form S-1 SEC File No. 333-182072 March 28, 2014 Page 2 Escrowed Securities 6. The information requested has been provided. Three Year History 7. The disclosure is now completer. 8. The information requested has not been provided. Management Compensation 9. The tables have been updated. Principal Shareholders The tables have been revised and the information has been provided. Security Ownership of Certain Beneficial Owners and Management The information has been revised. Major Shareholders of the Company as of November 20, 2012 The information has been reconciled. Tim Hunt and Derrick Hunt and the shares they own have been added as requested. The information has been provided as requested. Transactions with Related Parties The names of the individuals has been provided. The disclosure has been updated. Mr. John Reynolds Assistant Director RE: Hunt Mining Corp. (the “Company”) Amendment No. 3 to Form S-1 SEC File No. 333-182072 March 28, 2014 Page 3 Shares Eligible for Future Sale The information requested has been supplied. Material Income Tax Information The information requested will be supplied by amendment. Independent Auditor’s Report The information will be supplied by amendment. Exhibits The exhibits have been re-filed in proper electronic format. The consent of UAKO Geological Consulting has not been filed as an exhibit, but will be filed by amendment. Very truly yours, The Law Office of Conrad C. Lysiak, P.S. BY: CONRAD C. LYSIAK Conrad C. Lysiak cc:Hunt Mining Corp.
